On Rehearing
Before AYRES, BOLIN, PRICE, HALL and WILLIAMS, JJ.
WILLIAMS, Judge.
On March 19, 1974 a rehearing was granted herein and this matter fixed for argument on May 28, 1974. In the meantime, the Louisiana Supreme Court handed down its decision in State v. Sissons, 292 So.2d 523 (April 26, 1974). In the Sissons case Act 17 of the First .Extraordinary Session of 1935 was held to have been repealed and local option laws with reference to the sale of liquors authorized by such Act are now no longer effective. The local option ordinance passed by the West Carroll Parish Police Jury on January 4, 1936 is, therefore, now ineffective.
The basis for the refusal by the state to issue the license applied for by Bush no longer exists.
For this reason, the decree of this court rendered on .February 12, 1974 in this matter is reinstated.